          Case 2:20-cv-01389-RFB-EJY Document 9 Filed 09/09/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT

 7                                  DISTRICT OF NEVADA

 8   COREY JOHNSON,                                  Case No.: 2:20-cv-01389-RFB-EJY

 9         Petitioner
                                                                   ORDER
10 v.

11 STATE OF NEVADA,

12         Respondents

13

14        On September 3, 2020, this Court dismissed Petitioner Corey Johnson’s pro se

15 petition for writ of habeas corpus as improperly commenced because he failed to submit

16 an application to proceed in forma pauperis or pay the filing fee (ECF No. 4). 28 U.S.C. §

17 1915(a)(2) and Local Rule LSR1-2. Judgment was entered (ECF No. 5).

18        Also on September 3, 2020 Johnson filed an application to proceed in forma

19 pauperis, and he filed another one the following day reflecting that he would be eligible

20 for in forma pauperis status (ECF Nos. 6, 8). However, the other deficiencies that the

21 court noted in its previous Order remain, namely, that the claims in the petition appear to

22 be unexhausted and that his challenges to the revocation of parole do not state claims

23 for which federal habeas relief may be granted. See Nettles v. Grounds, 830 F.3d 922,
            Case 2:20-cv-01389-RFB-EJY Document 9 Filed 09/09/20 Page 2 of 2



 1 935 (9th Cir. 2016) (in order to state a cognizable habeas corpus claim, success on such

 2 claim must necessarily lead to speedier release). 1 Accordingly, Johnson’s duplicate

 3 applications to proceed in forma pauperis are denied as moot in this closed case.

 4         IT IS THEREFORE ORDERED that Johnson’s two applications to proceed in

 5 forma pauperis (ECF Nos. 6 and 8) are both DENIED.

 6         IT IS FURTHER ORDERED that a certificate of appealability is denied.

 7

 8

 9         Dated: September 8, 2020

10

11                                                  RICHARD F. BOULWARE, II
                                                    UNITED STATES DISTRICT COURT
12

13

14

15

16

17

18

19

20

21

22
     1
      While unclear, it may be that Johnson seeks to challenge his parole proceedings as
23
     having violated his due process rights, which may implicate his rights under 42 U.S.C. §
     1983.

                                                2
